Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S NOTES
The Examiner believes this application includes one or more claim limitations that use generic placeholders in place of “means”, and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses means plus functional languages without reciting sufficient structures to perform the recited function and the generic placeholders are not preceded by a structural modifier. Such claim limitation(s) is/are: “a perception subsystem, having a plurality of perceptual devices, … the perception subsystem being configured to receive a sequence of sensory data”, “an attention subsystem, being configured to adjust the object records”, “a temporal-spatial awareness subsystem, being configured to organize and retain the object records”, “a prediction subsystem, being configured to train an anticipation model” and “an analytic subsystem, being configured to assist a human or an expert system to analyze” in claim(s) 1-15. 
However, a review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “a perception subsystem” is denoted by reference numeral 11 (Fig. 1) with the function of receiving a sequence of sensory data and detecting a plurality of objects from each corresponding sequence of sensory data in an AI-based manner (P2, L20 - P3, L2) with the structure of a hardware server (P8, L19 – P9, L4); “an attention subsystem” is denoted by reference numeral 13 (Fig. 1) with the function of adjusting the object records by re-identifying the tracking identities across the sensory devices, generating a plurality of object associations, generating a plurality of location associations, and generating a plurality of motion implications (P3, L5-10) with the structure of a hardware server (P8, L19 – P9, L4); “a temporal-spatial awareness subsystem” is denoted by reference numeral 15 (Fig. 1) with the function of organizing and retaining the object records in a working memory space according to the timestamps and the locations (P3, L12-13) with the structure of a hardware server (P8, L19 – P9, L4); “a prediction subsystem” is denoted by reference numeral 17 (Fig. 1) with the function of training an anticipation model according to the object records, the object associations, location associations, and the motion implications, and providing a finite sequence of predicted object records for a concerned object (P4, L1-4) with the structure of a hardware server (P8, L19 – P9, L4); “a analytic subsystem” is denoted by reference numeral 19 (Fig. 1) with the function of assisting a human or an expert system to analyze and plan an application in a timely and interactive manner with reference to all the object records in the long-term memory space (P4, L8-11) with the structure of a hardware server (P8, L19 – P9, L4). 
Since the generic placeholder elements have corresponding structures disclosed in the original specification, the above claim interpretations do not result in 112(b) indefiniteness rejection or 112(a) written description rejection. Therefore, the Examiner believes the issuance of the patent is in no way hindered by the aforementioned claim interpretations. 

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 discloses a computing system comprising: a perception subsystem, with plurality of perceptual devices, where each of the perceptual devices corresponds to at least one sensory device, the perception subsystem is configured to receive a sequence of sensory data from each corresponding sensory device, detect a plurality of objects from each sequence of sensory data based on AI, and generate an object record for each of the objects, wherein each of the object records comprises a tracking identity that is locally unique, a timestamp, and a location; an attention subsystem configured to adjust the object records by re-identifying the tracking identities across the sensory devices, generate a plurality of object associations, generate a plurality of location associations, and generate a plurality of motion implications, wherein each of the object associations is between two objects detected from the same sensory datum, each of the location associations is between one of the objects and a predefined interested location, and each of the motion implications corresponds to one of the objects with the same tracking identity and two of the sensory data from the same sensory device; and a spatio-temporal awareness subsystem configured to organize and retain the object records in a working memory space according to the timestamps and the locations, wherein the perception subsystem is further configured to identify a plurality of basic events from each sensory datum of the same perceptual device, the attention subsystem is further configured to identify an episodic event by determining that a portion of the basic events from the same sensory device within a temporal window conforms to a predetermined pattern, and the spatio-temporal awareness subsystem is further configured to identify a complex event according to the episodic event and an entire history of the object records retained in the working memory space.
The closest reference of Srinivasa et al. (US PGPub 2008/0091628 A1) teach an artificial intelligence learning system comprises a sensory and perception module, a cognitive module, and an execution module. The sensory and perception module is configured to receive and process external sensory input from an external world and extract sensory-specific features from the external sensory input. The cognitive module is configured to receive the sensory-specific features and identify a current context based on the sensory-specific features. Based on the current context and features, the cognitive module learns, constructs, or recalls a set of action plans and evaluates the set of action plans against any previously known action plans in a related context. Based on the evaluation, the cognitive module selects the most appropriate action plan given the current context. Although, it teaches spatio-temporal pattern learning and location and time based object recognition, but it fails to teach that each of the object associations is between two objects detected from the same sensory datum, each of the location associations is between one of the objects and a predefined interested location, and each of the motion implications corresponds to one of the objects with the same tracking identity and two of the sensory data from the same sensory device. It also fails to identify an episodic event by determining that a portion of the basic events from the same sensory device within a temporal window conforms to a predetermined pattern and to identify a complex event according to the episodic event and an entire history of the object records retained in the working memory space. The other closest reference of Wood et al. (US PGPub 2021/0034959 A1) teach, in the field of artificial intelligence, systems and devices that can recognize, interpret, process and simulate human reactions and affects such as emotional responses to internal and external sensory stimuli, that provides real-time reinforcement learning modeling that reproduces human affects and/or reactions, wherein the human affect modeling can be used singularly or collectively to modeling and predict complex human reactions and affects. However, it fails to remedy the lack of teachings by the other reference of Srinivasa et al. As a result Srinivasa et al. alone or in combination with Wood et al. fail(s) to teach all the elements of the independent claim 1 and therefore stands allowable. For the same reason as mentioned above, the independent claim 9, which is a cloud computing system claim of the corresponding bionic computing system claim 1, stand allowable. Rest of the claims are directly or indirectly dependent on the independent claims and therefore stand allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JAY PATEL can be reached on (571)272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mainul Hasan/
Primary Examiner, Art Unit 2485